[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Trumbull Cty. Republican Cent. Commt. v. Trumbull Cty. Bd. of Elections, Slip
Opinion No. 2022-Ohio-3268.]




                                          NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                          SLIP OPINION NO. 2022-OHIO-3268
       THE STATE EX REL. TRUMBULL COUNTY REPUBLICAN CENTRAL
   COMMITTEE ET AL. v. TRUMBULL COUNTY BOARD OF ELECTIONS ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as State ex rel. Trumbull Cty. Republican Cent. Commt. v.
       Trumbull Cty. Bd. of Elections, Slip Opinion No. 2022-Ohio-3268.]
Mandamus—Elections—R.C. 3513.04—R.C. 3513.31(I)—Candidate nominated by
        her political party’s central committee under R.C. 3513.31(I) to run for
        general election to fill a common-pleas-court judgeship that was vacated
        by resignation of the sitting judge 100 days before the general election not
        allowed to have her name placed on the ballot under R.C. 3513.04 because
        she lost a bid for her political party’s nomination in the preceding primary
        election for a different judicial office—Writ denied.
(No. 2022-1055—Submitted September 14, 2022—Decided September 16, 2022.)
                                      IN MANDAMUS.
                                  __________________
                             SUPREME COURT OF OHIO




       Per Curiam.
       {¶ 1} Relators, Trumbull County Republican Central Committee and Sarah
Thomas Kovoor, seek a writ of mandamus ordering respondents, Trumbull County
Board of Elections and its director Stephanie N. Penrose (collectively, “the board”)
and Secretary of State Frank LaRose, to place Kovoor’s name on the November 8,
2022 general-election ballot for the office of judge of the Trumbull County Court
of Common Pleas. Because R.C. 3513.04 bars Kovoor from being a candidate for
the office she seeks, we deny the writ.
            I. FACTUAL AND PROCEDURAL BACKGROUND
       {¶ 2} Kovoor was an unsuccessful candidate for the Republican party’s
nomination for a seat on the Eleventh District Court of Appeals in the May 3, 2022
primary election. At some point after Kovoor’s primary-election loss, Judge Peter
Kontos announced his retirement from the Trumbull County Court of Common
Pleas, effective July 31, 2022. Judge Kontos’s resignation created a vacancy on the
common pleas court for an unexpired term.
       {¶ 3} Judge Kontos’s resignation was effective 100 days before the
November 8 general election, triggering the application of R.C. 3513.31(I). Under
that statute, the central committees of the Trumbull County Republican and
Democratic parties were each responsible for selecting their party’s candidates to
run in the general election for the unexpired term of the judicial office vacated by
Judge Kontos. On August 14, Kovoor was selected as the Republican party’s
candidate. Kovoor accepted the party’s nomination.
       {¶ 4} On August 16, Penrose emailed the Trumbull County Prosecutor’s
Office, requesting a legal opinion on whether Kovoor was permitted to run for the
judicial office vacated by Judge Kontos. Penrose explained that R.C. 3513.04
appeared to disqualify Kovoor from running for the office because she had run
unsuccessfully for a different judicial office in the May 3 primary. R.C. 3513.04
provides:




                                          2
                                 January Term, 2022




        No person who seeks party nomination for an office or position at a
        primary election by declaration of candidacy * * * shall be
        permitted to become a candidate by nominating petition, including
        a nominating petition filed under section 3517.012 of the Revised
        Code, by declaration of intent to be a write-in candidate, or by filling
        a vacancy under section 3513.31 of the Revised Code at the
        following general election for any office other than the office of
        member of the state board of education, office of member of a city,
        local, or exempted village board of education, office of member of
        a governing board of an educational service center, or office of
        township trustee.


(Emphasis added.)
        {¶ 5} On August 17, the prosecutor’s office sent a letter to Penrose, opining
that R.C. 3513.04 disqualified Kovoor from being a candidate for the vacated
judicial office. Then, on August 18, a registered voter in Trumbull County filed
with the board a protest against Kovoor’s candidacy, also citing R.C. 3513.04.
        {¶ 6} On August 19, the board held a special meeting to certify the
candidates and issues that would appear on the November ballot. Two board
members voted to certify Kovoor’s candidacy, and two members voted against
certification.   The board submitted the matter to Secretary LaRose for his
tiebreaking vote. See R.C. 3501.11(X).
        {¶ 7} Relators commenced this expedited election matter on August 24,
before Secretary LaRose announced his decision. In the complaint, relators pray
for a writ of mandamus (1) ordering Secretary LaRose to render a decision
immediately to break the tie vote of the board and (2) ordering the board and
Secretary LaRose to certify Kovoor to the November 2022 general-election ballot.




                                           3
                                 SUPREME COURT OF OHIO




This court set an accelerated schedule for the parties’ submission of evidence and
merit briefs. 167 Ohio St.3d 1495, 2022-Ohio-2952, ___ N.E.3d ___.
       {¶ 8} On August 31, after respondents’ answers were filed, Secretary
LaRose voted against certifying Kovoor as a candidate. In a letter to the board
explaining the rationale for his tiebreaking vote, the secretary noted that “[c]ourts,
including the Ohio Supreme Court, have reviewed [R.C. 3513.04] over the years
and found that its language is straightforward, mandatory, and constitutional.” The
secretary concluded that because Kovoor had unsuccessfully sought a party
nomination for a court of appeals’ judgeship in the May 3 primary election, R.C.
3513.04 prohibited her from becoming a candidate for common-pleas-court judge
in the November 8 general election.
       {¶ 9} The parties have submitted their evidence and merit briefs, and the
case is ripe for our decision.
                                    II. ANALYSIS
       {¶ 10} To be entitled to a writ of mandamus, relators must establish by clear
and convincing evidence that (1) they have a clear legal right to the requested relief,
(2) respondents are under a clear legal duty to perform the requested act, and (3)
relators have no adequate remedy in the ordinary course of the law. State ex rel.
Linnabary v. Husted, 138 Ohio St.3d 535, 2014-Ohio-1417, 8 N.E.3d 940, ¶ 13.
Because the general election is less than two months away, relators lack an adequate
remedy in the ordinary course of the law. See State ex rel. Finkbeiner v. Lucas Cty.
Bd. of Elections, 122 Ohio St.3d 462, 2009-Ohio-3657, 912 N.E.2d 573, ¶ 18-19.
For the remaining requirements, the standard is whether the board or secretary
engaged in fraud, corruption, or abuse of discretion or acted in clear disregard of
applicable legal provisions. State ex rel. Waters v. Spaeth, 131 Ohio St.3d 55,
2012-Ohio-69, 960 N.E.2d 452, ¶ 7.
       {¶ 11} One aspect of relators’ request for relief is moot.            Relators’
complaint sought, in part, a writ of mandamus ordering Secretary LaRose “to render




                                           4
                                January Term, 2022




a decision immediately on the tie vote” regarding Kovoor’s candidacy. After the
filing of the complaint, Secretary LaRose performed that act, thereby rendering that
portion of relators’ case moot. See State ex rel. Murray v. Scioto Cty. Bd. of
Elections, 127 Ohio St.3d 280, 2010-Ohio-5846, 939 N.E.2d 157, ¶ 54. What
remains for us to decide is whether relators are entitled to a writ of mandamus
ordering the placement of Kovoor’s name on the ballot as a candidate for Trumbull
County Court of Common Pleas judge.
               A. Text of R.C. 3513.04 Bars Kovoor’s Candidacy
       {¶ 12} Relators do not dispute that Kovoor is not permitted to be a candidate
for common-pleas-court judge under a plain reading of R.C. 3513.04. That statute
prohibits a candidate (with specified exceptions not implicated here) from running
for an office in the general election if the candidate unsuccessfully ran for office in
the preceding primary election. State ex rel. Brinda v. Lorain Cty. Bd. of Elections,
115 Ohio St.3d 299, 2007-Ohio-5228, 874 N.E.2d 1205, ¶ 26. “The language of
R.C. 3513.04 is plain and unambiguous and conveys a clear and definite meaning.”
State ex rel. Purdy v. Clermont Cty. Bd. of Elections, 77 Ohio St.3d 338, 340, 673
N.E.2d 1351 (1997). And under that “clear and definite meaning,” Kovoor is barred
from being a candidate for judge in the November election.
               B. R.C. 3513.31(I) Does Not Override R.C. 3513.04
       {¶ 13} Despite the unambiguous language of R.C. 3513.04, relators argue
that Kovoor’s candidacy is not prohibited, because it involves a political party’s
choice of candidate for election to an unexpired term of office under R.C.
3513.31(I). That statute provides:


       If a person holding an elective office dies or resigns subsequent to
       the one hundred fifteenth day before the day of a primary election
       and prior to the eighty-sixth day before the day of the next general
       election, and if, under the laws of this state, a person may be elected




                                          5
                              SUPREME COURT OF OHIO




       at that general election to fill the unexpired term of the person who
       has died or resigned, the appropriate committee of each political
       party * * * may select a person as the party candidate for election
       for such unexpired term at that general election, and certify the
       person’s name to the appropriate election official not later than four
       p.m. on the eighty-sixth day before the day of that general election,
       or on the tenth day following the day on which the vacancy occurs,
       whichever is later. * * * Thereupon the name shall be printed as the
       party candidate under proper titles and in the proper place on the
       proper ballots for use at the election.       If a person has been
       nominated in a primary election or nominated by petition under
       section 3517.012 of the Revised Code, the authorized committee of
       that political party shall not select and certify a person as the party
       candidate.


(Emphasis added.) R.C. 3513.31(I).
       {¶ 14} Relators make two arguments that R.C. 3513.31(I) overrides R.C.
3513.04.    First, they argue that neither the board nor Secretary LaRose has
discretion to keep Kovoor’s name off the ballot, because of the mandatory language
in the next-to-last sentence of R.C. 3513.31(I). Second, relators contend that the
last sentence of R.C. 3513.31(I) shows a legislative intent to allow primary-election
candidates who lost the bid for their party’s nomination, like Kovoor, to be
nominated for a different office, despite R.C. 3513.04. Both arguments are wrong
as a matter of statutory interpretation.




                                           6
                                January Term, 2022




 1. The board and the secretary may examine a candidate’s qualifications for the
                                        ballot
       {¶ 15} Because of the language in R.C. 3513.31(I)’s penultimate
sentence—“[t]hereupon the name shall be printed as the party candidate”
(emphasis added)— relators contend that there is no certification required or
permitted by the board of elections and that the board must place on the ballot the
name of the candidate chosen by the party central committee. According to relators,
the General Assembly removed the role of the board (and the secretary) in
certifying the candidacy of persons who have been nominated for an unexpired term
of office that becomes vacant due to the death or resignation of an officeholder less
than 150 days before a primary. Relators argue that in this situation, the General
Assembly allows the political parties to select candidates who would otherwise be
ineligible for election under R.C. 3513.04.
       {¶ 16} Relators’ argument is flawed because relators read R.C. 3513.31(I)
in isolation, creating conflict with R.C. 3513.04 where none exists. See Riffle v.
Physicians & Surgeons Ambulance Serv., Inc., 135 Ohio St.3d 357, 2013-Ohio-
989, 986 N.E.2d 983, ¶ 21 (noting that it is a settled rule of statutory interpretation
that statutes must be construed together to avoid conflict). Read together, these
statutes are not in conflict. R.C. 3513.04 expressly refers to R.C. 3513.31: it says
that no person who sought a party nomination at a primary election may become a
candidate “by filling a vacancy under section 3513.31 of the Revised Code at the
following general election for any office” (except for certain offices not implicated
here). Thus, the General Assembly has made R.C. 3513.04 applicable to candidates
who have been chosen by party central committees to fill vacancies under R.C.
3513.31(I). If the General Assembly had intended to exempt vacancies arising
under R.C. 3513.31(I) from the reach of R.C. 3513.04, it could have expressly done
so, just as it enacted exceptions for other offices. See State ex rel. Stoll v. Logan




                                          7
                             SUPREME COURT OF OHIO




Cty. Bd. of Elections, 117 Ohio St.3d 76, 2008-Ohio-333, 881 N.E.2d 1214, ¶ 39
(the court cannot add an exception that is not contained in the statutory language).
                      2. The last sentence of R.C. 3513.31(I)
       {¶ 17} Relators also contend that the last sentence of R.C. 3513.31(I)
expressly prohibits a political party central committee from selecting a primary-
election winner to run for an unexpired term of a vacated elective office but that it
does not likewise prohibit selecting a primary-election loser. Relators contend that
because that sentence instructs whom a central committee shall not select as its
party’s candidate (someone who has been nominated in a primary election), the
statute allows a central committee to select anyone else, including someone covered
by the prohibition in R.C. 3513.04. Like relators’ argument analyzed above, this
argument relies on flawed statutory interpretation.
       {¶ 18} R.C. 3513.04 and 3513.31(I), when read together, do not support
relators’ position.   R.C. 3513.04 prohibits a candidate who, like Kovoor,
unsuccessfully sought a party nomination for a judicial office in a primary election
from becoming the party’s candidate for another judicial office in the following
general election. R.C. 3513.31(I) simply makes clear that a party central committee
may not choose a winner from the previous primary election to be its party’s
nominee to fill a vacancy for an unexpired term of office in the ensuing general
election. In other words, the last sentence of R.C. 3513.31(I) ensures that a party
central committee will not select someone who is already a general-election
candidate for another office. Read together, R.C. 3513.04 and 3513.31(I) are
consistent. But relators advocate an interpretation that would put those statutes in
conflict—and that is an interpretation this court must avoid. See State v. South, 144
Ohio St.3d 295, 2015-Ohio-3930, 42 N.E.3d 734, ¶ 8 (courts must “harmonize
provisions unless they irreconcilably conflict”).
       {¶ 19} For these reasons, we reject relators’ statutory-interpretation
arguments. R.C. 3513.04 applies to Kovoor’s candidacy and renders her ineligible




                                         8
                                     January Term, 2022




to run for the unexpired term of the judicial office vacated by Judge Kontos in the
November 8 general election.
       C. R.C. 3513.04 Is Constitutional As Applied to Kovoor’s Candidacy
         {¶ 20} Relators also argue that R.C. 3513.04 is unconstitutional as applied
to Kovoor’s candidacy and that they, therefore, have a clear legal right to have
Kovoor’s name placed on the November general-election ballot. Although relators
do not identify which provisions of the United States or Ohio Constitutions are
implicated by their claim of unconstitutionality, their briefs cite the following cases
involving challenges based on the First and Fourteenth Amendments to the United
States Constitution: Burdick v. Takushi, 504 U.S. 428, 112 S.Ct. 2059, 119 L.Ed.2d
245 (1992); Purdy, 77 Ohio St.3d at 342, 673 N.E.2d 1351; and State ex rel. Brown
v. Ashtabula Cty. Bd. of Elections, 142 Ohio St.3d 370, 2014-Ohio-4022, 31 N.E.3d
596 (plurality opinion).
         {¶ 21} Like all statutes enacted by the General Assembly, R.C. 3513.04 is
presumed to be constitutional, and relators must demonstrate beyond a reasonable
doubt that the statute is unconstitutional. State ex rel. Watson v. Hamilton Cty. Bd.
of Elections, 88 Ohio St.3d 239, 242, 725 N.E.2d 255 (2000).1 Relators contend
that this court should apply strict scrutiny in evaluating the constitutionality of R.C.
3513.04 because the statute “severely restricts” voting and ballot-access rights.
And relators contend that under strict scrutiny, the statute does not pass muster;
they argue that R.C. 3513.04 serves “no legitimate public interest” by prohibiting
Kovoor from appearing on the general-election ballot for common-pleas-court

1. Relators argue that R.C. 3513.04 infringes on “a fundamental constitutional right” and therefore
should be presumed unconstitutional. In support of this asserted presumption, relators cite
Wisconsin v. Pelican Ins. Co. of New Orleans, 127 U.S. 265, 8 S.Ct. 1370, 32 L.Ed. 239 (1888),
overruled on other grounds by Milwaukee Cty. v. M.E. White Co., 296 U.S. 268, 56 S.Ct. 229, 80
L.Ed. 220 (1935), and the dissenting opinion of a single justice in Ohio Grocers Assn. v. Levin, 123
Ohio St.3d 303, 2009-Ohio-4872, 916 N.E.2d 446, ¶ 70-81 (Pfeifer, J., dissenting). Relators do not
develop an argument explaining how Pelican Ins. Co. of New Orleans supports presuming a statute
to be unconstitutional or why we should abandon our settled jurisprudence that acts of the General
Assembly are presumed to be constitutional.




                                                 9
                              SUPREME COURT OF OHIO




judge since the judicial-office vacancy created by Judge Kontos’s resignation did
not occur until after the primary election.
          {¶ 22} When examining the constitutionality of a state election law, we
must “consider the character and magnitude of” the alleged injury. Anderson v.
Celebrezze, 460 U.S. 780, 789, 103 S.Ct. 1564, 75 L.Ed.2d 547 (1983). If the state
law in question severely restricts voting rights, then strict scrutiny applies: the law
must be narrowly tailored to advance a compelling state interest. Burdick at 434.
“[A] law severely burdens voting rights if it discriminates based on political content
instead of neutral factors or if there are few alternative means of access to the
ballot.” Watson at 243, citing Citizens for Legislative Choice v. Miller, 144 F.3d
916, 921 (6th Cir.1998). “But when a state election law provision imposes only
‘reasonable, nondiscriminatory restrictions’ upon the First and Fourteenth
Amendment rights of voters, ‘the State’s important regulatory interests are
generally sufficient to justify’ the restrictions.” Burdick at 434, quoting Anderson
at 788.
          {¶ 23} We have twice used the Anderson/Burdick balancing test to not only
uphold R.C. 3513.04’s constitutionality but also to reject the application of strict
scrutiny to challenges of its constitutionality. In Purdy, 77 Ohio St.3d at 343, 673
N.E.2d 1351, we explained that R.C. 3513.04 “does not discriminate between those
who are and those who are not affiliated with a party, nor does it create burdensome
ballot access requirements.” The restriction placed on candidates—prohibiting
those who ran and lost in a primary election from running for any other office in
the ensuing general election—imposes “only a very limited burden * * * and does
not unreasonably interfere with the right of voters to have candidates of their choice
placed on the ballot.” Id. at 344. The statute does not prevent a candidate from
running for an elective office; it merely prevents a person from running for more
than one elective office in an election cycle. Balanced against that minimal burden,
we found that Ohio has a legitimate interest in preventing (1) “potential conflicts




                                          10
                                      January Term, 2022




among party members,” (2) “the possibility of voter confusion,” and (3)
“candidacies that may conceivably be prompted by short-range goals.” Id. at 346.
         {¶ 24} When R.C. 3513.04 was challenged again almost 18 years after this
court’s decision in Purdy, five members of this court again declined to apply strict
scrutiny. See Brown, 142 Ohio St.3d 370, 2014-Ohio-4022, 31 N.E.3d 596, at ¶ 19
(plurality opinion); id. at ¶ 30-41 (O’Connor, C.J., concurring in judgment only,
and Lanzinger, J., joining the concurrence in judgment only).2 In Brown, we
considered a constitutional challenge to a version of R.C. 3513.04 that was
amended after Purdy; the amended version included exceptions allowing
candidates to run for certain nonpartisan or local offices in the general election even
if they had lost a bid for elective office in the preceding primary. Brown at ¶ 16.
The plurality opinion noted that “the statute remain[ed] nondiscriminatory” and,
thus, “any burden on voting rights remain[ed], as the court in Purdy put it, ‘slight’
and ‘very limited,’ and the state interest required to justify it [was] correspondingly
small.” Brown at ¶ 19, quoting Purdy at 344, 346. The plurality opinion went on
to uphold the constitutionality of R.C. 3513.04. Id. at ¶ 24.
         {¶ 25} Relators point to nothing in the current version of R.C. 3513.04 that
would convince us to depart from the holdings in Purdy and Brown and to apply
strict scrutiny to the constitutional challenge presented in this case. And as to the
balancing of the statute’s burdens against the state’s interests, relators do not
distinguish Purdy or Brown from the facts of this case in any meaningful way.
Rather, relators argue in conclusory fashion that barring Kovoor’s candidacy
advances no legitimate public interest.
         {¶ 26} But the secretary asserts the same governmental interests in this case
that were found to be sufficient in Purdy and Brown to outweigh the minimal


2. The opinion concurring in judgment only, though it applied a different analysis than the plurality
opinion, did not take the position that strict scrutiny applied. See Brown at ¶ 30-41 (O’Connor, C.J.,
concurring in judgment only).




                                                 11
                             SUPREME COURT OF OHIO




burden imposed by the statute. For example, the secretary notes that R.C. 3513.04
advances Ohio’s interest in “minimizing voter confusion.”          Voters may not
necessarily understand which candidates are running for which offices, and in cases
like this—in which the candidate is running for the same type of elective office that
she unsuccessfully sought in the primary (here, a judicial office)—the risk of voter
confusion is heightened. See Brown at ¶ 20. The secretary also argues that R.C.
3513.04 reduces the risk of intraparty conflict, which is also an interest we have
previously found to be legitimate. See Purdy, 77 Ohio St.3d at 344, 346, 673
N.E.2d 1351. As the secretary explains, “the Republican voters of the Eleventh
District Court of Appeals preferred another candidate to Relator Kovoor. By
nominating Relator Kovoor for a different office, Relator Trumbull County
Republican Central Committee substituted its judgment for the will of the voters,
which could lead to intra-party conflict or the perception thereof.”
       {¶ 27} If there are reasons that these state interests should not apply to
Kovoor’s candidacy, relators have not provided them. And it is generally not our
role to develop a party’s arguments. In re Application of Columbus S. Power Co.,
129 Ohio St.3d 271, 2011-Ohio-2638, 951 N.E.2d 751, ¶ 19. On the record before
us, relators have not shown that R.C. 3513.04 is unconstitutional as applied to
Kovoor’s candidacy.
         D. Claim of Open-Meetings Violation Is Not Before this Court
       {¶ 28} Relators also contend that the board violated the Open Meetings Act
(“OMA”), R.C. 121.22, by seeking the prosecutor’s opinion on the applicability of
R.C. 3513.04 to Kovoor’s candidacy. Relators contend that the board did not seek
the prosecutor’s opinion in a public meeting, rendering the action invalid under
R.C. 121.22(H).
       {¶ 29} To the extent relators seek relief under the OMA, that claim is not
properly before us.      Though mandamus relief is appropriate under some
circumstances to compel compliance with the OMA, see, e.g., State ex rel. Long v.




                                         12
                                  January Term, 2022




Cardington Village Council, 92 Ohio St.3d 54, 748 N.E.2d 58 (2001), relators’
complaint does not seek any such mandamus relief. Relators seek only a writ of
mandamus compelling placement of Kovoor’s name on the November ballot.
Whether the board violated the OMA in seeking a legal opinion from the
prosecutor’s office before deciding the validity of Kovoor’s candidacy does not
inform the issue whether Kovoor has a clear right to appear as a candidate for
Trumbull County Court of Common Pleas judge on the November general-election
ballot.
                                  III. CONCLUSION
          {¶ 30} Relators have not shown a clear legal right to have Kovoor’s name
placed on the general-election ballot as a candidate for judge of the Trumbull
County Court of Common Pleas. We deny the writ of mandamus.
                                                                           Writ denied.
          DONNELLY, STEWART, and BRUNNER, JJ., concur.
          DEWINE, J., concurs in Parts I, II(A), II(B), II(D), and III of the opinion and
concurs in the judgment.
          O’CONNOR, C.J., and KENNEDY and FISCHER, JJ., concur in judgment only.
                                 __________________
          Kovoor Law, L.L.C., and Sarah Thomas Kovoor, for relators.
          Dennis Watkins, Trumbull County Prosecuting Attorney, and William J.
Danso, Assistant Prosecuting Attorney, for respondents Trumbull County Board of
Elections and Stephanie N. Penrose.
          Dave Yost, Attorney General, and Julie M. Pfeiffer, Ann Yackshaw, and
Allison D. Daniel, Assistant Attorneys General, for respondent Secretary of State
Frank LaRose.
                             ________________________




                                            13